Citation Nr: 0507039	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-18 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO).  

When this case was last before the Board in June 2004, it was 
remanded for additional development.


FINDINGS OF FACT

1.  Neither hearing loss disability nor chronic tinnitus was 
present in service.

2.  The veteran's hearing loss disability and tinnitus are 
not etiologically related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1131, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, an October 2001 letter 
from the RO, and a June 2004 letter from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the veteran was provided with a VCAA 
letter prior to the initial adjudication of these claims.  In 
addition, when indicated, the veteran was provided additional 
information by the RO.  In the Board's opinion, any 
procedural errors on the RO's part were insignificant and 
non-prejudicial to the veteran.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Factual Background

Service medical records are negative for any complaint or 
abnormal finding with regard to the veteran's hearing.  
Reports of service entrance and separation examinations show 
that the veteran had normal hearing.  Service personnel 
records show that the veteran served as a heavy weapons 
infantryman, to include service in Thailand.

A June 2001 medical record from Dr. Toso notes that the 
veteran had tinnitus and hearing loss.  Dr. Toso also noted 
that the veteran has no history of noise exposure besides 
exposure to mortar and firearms during the veteran's period 
of active duty, to include six months of combat.  Dr. Toso 
opined that the veteran's hearing loss is related to his 
military service.  

A December 2001 statement from the veteran's representative 
states that the veteran was never in combat and that his 
hearing loss is attributed only to exposure to mortar fire 
and small arms fire for training purposes only.

An August 2004 letter from Dr. Toso notes that audiogram 
results revealed a definite bilateral loss of hearing in all 
frequencies, which is typical of acoustic trauma.  Dr. Toso 
opined that the veteran's hearing loss is as likely as not 
the result of his military noise exposure.

According the report of a November 2004 VA audiological 
examination, the veteran was exposed to intermittent 
hazardous noise while serving as a gunner, with 106 
recoilless riles and 81mm mortars during training exercises.  
The veteran stated that he had had bilateral tinnitus for 15 
to 20 years and bilateral hearing loss for three to four 
years.  Pure tone air conduction thresholds were as follows:



1000
2000
3000
4000
Average
Right 
Ear

30
35
45
50
40
Left 
Ear

25
30
35
45
34

Speech recognition scores using the Maryland CNC word list 
were 86 percent in the right ear and 72 percent in the left 
ear.

After examining the claims folder, the examiner noted that 
the veteran's hearing in service was normal; however, the 
examiner noted that the tests used in service are highly 
inaccurate and therefore invalid.  The examiner noted that 
the veteran was in the infantry and was exposed to noise from 
recoilless rifles and mortar.  The veteran was an advisor in 
Southeast Asia, so he had limited combat experience for six 
months.  The examiner opined that although the veteran does 
have a history of noise exposure during military service, his 
hearing loss and tinnitus are not as least as likely as not 
related to noise exposure during service because he had only 
limited combat noise exposure and the time frame for the 
onset of both the tinnitus and hearing loss support this 
conclusion.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are the result of noise exposure in service.  The veteran has 
stated that he did not serve in combat but that he was 
exposed to rifle and mortar noise during training exercises.  
Service records reflect that he served as a heavy weapons 
infantryman.

According to the November 2004 VA audiological evaluation 
report, the veteran has bilateral hearing loss disability for 
VA purposes.  That report also states that the veteran 
suffers from tinnitus.  However, the VA examiner opined that 
it is less likely than not that the veteran's hearing loss 
and tinnitus are related to his active military service.  The 
examiner supported this opinion by stating that the veteran 
had very limited combat noise exposure because he served as 
an advisor in Southeast Asia and that the timing of the onset 
of both the hearing loss and tinnitus are consistent with his 
conclusion.  The Board notes that the record does contain two 
medical opinions from the veteran's private physician, Dr. 
Toso.  The opinion dated in August 2004 states that it is as 
likely as not that the veteran's hearing loss and tinnitus 
are related to noise exposure during military service; 
however, there is no supporting rationale for the opinion.  
In a June 2001 medical record, Dr. Toso stated that the 
veteran's hearing loss is related to exposure to mortar and 
firearms during service and six months of combat.  He 
supported this opinion by stating that the veteran's only 
history of noise exposure was in service; there was no post-
service history of noise exposure that could cause any 
additional acoustic trauma.

Although the Board finds the veteran's statements regarding 
his in-service noise exposure to be credible (and supported 
by his MOS), the medical evidence of record weighs against 
the veteran's claim.  Based upon a review of the claims 
folder, to include the veteran's history of in-service noise 
exposure, and examination of the veteran, the VA examiner 
concluded that there was no relationship between the 
veteran's current hearing loss disability and tinnitus and 
his military service.  Dr. Toso did not review claims folder 
and he did not provide a sufficient rationale for his 
supporting opinion to overcome the VA examiner's negative 
opinion.  In fact, Dr. Toso's June 2001 opinion is partly 
based upon the erroneous assumption that the veteran 
participated in combat.

Accordingly, service connection is not in order for hearing 
loss disability or tinnitus.  In reaching this conclusion, 
the Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


